Citation Nr: 1450652	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Appellant, Veteran's son



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  He died in November 2012, and his widow, the appellant, has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran, the appellant, and the Veteran's son testified during a Board videoconference hearing in May 2011 before the undersigned Veterans Law Judge.  A transcript is associated with the claims file. 

In August 2011, the Board remanded the appeal.

In June 2012, the Board denied service connection for Parkinson's disease.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued an order that granted a Joint Motion to Vacate and Remand (Joint Motion) filed by counsel for both parties, vacated the Board's June 2012 decision, and remanded that matter to the Board for action in compliance with the Joint Motion. 

New evidence was submitted directly to the Board in April 2014 along with a written waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).

In December 2013, the Board again remanded the appeal.  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2). 


FINDING OF FACT

The Veteran's Parkinson's disease did not begin during service, was not related to in-service chemical exposure, and was not otherwise related to his service.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its June 2012 decision, the Board explained how VA's duties to notify and assist had been adequately met in this case.  In the July 2013 Joint Motion, the parties determined that the Board's finding that the duty to assist had been satisfied was unsupported by adequate reasons or bases.  The sole basis of this determination was that the Board failed explain how the duty had been met where an October 2011 VA examiner failure to expressly discuss lay assertions of the Veteran, as the examiner was directed to do in the August 2011 Board remand instructions.  The Board will address this specific defect below; the unchallenged portion of the June 2012 explanation of how VA's duties to notify and assist have been adequately met in this case is incorporated into this decision.

Also, a VA medical addendum report was obtained in January 2014, in compliance with the December 2013 Board remand instructions.  As explained below, the report adequately addressed the Board's questions and complied with its instructions, and, along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the agency of original jurisdiction substantially complied with the Board's December 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

As noted in the June 2012 Board decision, in this case, the Veteran's service treatment records have been destroyed or lost; therefore, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In its June 2012 decision, the Board provided a detailed factual background of this case and discussion of the Veteran's and the appellant's contentions.  These contentions included that the Veteran developed Parkinson's disease due to his exposure to hazardous materials in service, including carbon tetrachloride (carbon tet), dichlorodiphenyltrichloroethane (DDT), trichloroethylene (TCE), numerous other cleaning agents/solvents, atabrine tablets, and numerous vaccinations.  The Board conceded that the Veteran had been exposed to industrial solvents and other hazardous materials-which may have included such agents such as TCE, DDT and carbon tet-during the course of duties, including cleaning and maintaining radio equipment.  The Board furthermore acknowledged medical treatise information submitted by the Veteran that generally attributed an increased risk of Parkinson's disease to industrial cleaning agents exposure.  These portions of the June 2012 Board decision are also incorporated into this decision.

Even conceding such exposure to toxic chemicals, the Board in June 2012 found that the Veteran's Parkinson's disease was not attributable to such exposure, based on the report of an October 2011 VA examiner.  The October 2011 examiner reviewed the claims file, including the Veteran's contentions and medical literature regarding causal relationships between exposure to toxic cleaning agents and Parkinson's disease.  After examining the Veteran, the examiner opined that his Parkinson's disease was less likely than not incurred in or caused by service.  The examiner's rationale was that "[r]eview of the environmental causes (toxic exposures) indicates some evidence for relationship to exposure to several herbicides (paraquat, Agent Orange, etc.) but no convincing repeatable studies that indicate any possible causation by agents such as carbon tetrachloride and other such chemical compounds."  The examiner specifically discounted the notion that his Parkinson's disease was caused by in-service exposure to "carbon tetrachloride and other such chemical compounds toxic cleaning agents."

In vacating and remanding the Board's June 2012 decision, the parties to the July 2013 Joint Motion determined that (1) "the Board failed to provide adequate reasons or bases in support of its finding that its August 2011 remand instructions had been satisfied," and (2) that "the Board's finding that the duty to assist was satisfied [was] unsupported by adequate reasons or bases."  The basis of these determinations was the fact that the Board, in its August 2011 remand ordering a VA examination and opinion, stated that "[i]n discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record related to the onset of the Veteran's disorder, as well as the medical evidence of record," but that, "[d]espite these instructions, the physician's assistant conducting the October 2011 records review did not reference the late Veteran's lay statements."  The parties therefore instructed the Board, on remand, to "address whether the examiner's failure to expressly discuss the Veteran's lay statements is inconsistent with the Board's remand instructions and the duty to assist," and, "[i]f it so finds, [to] remand for a new medical opinion that will do so."

Accordingly, in its December 2013 remand, the Board ordered a VA examiner to review the entire record and provide an opinion as to whether the Veteran's Parkinson's disease was related to his active service.  In so doing, the examiner was to acknowledge and discuss the Veteran's and the appellant's lay statements that the Veteran had symptoms of Parkinson's disease, including tremors, prior to discharge and that he was exposed to hazardous materials (including carbon tet, DDT, numerous other cleaning agents/solvents, atabrine tablets, and numerous vaccinations) during service.  In this regard, the Board notes that the Veteran and his family have reported that the Veteran had had tremors during service, which were reportedly due to fever, as well as post-service tremors since the 1950s that they asserted were due to his later-diagnosed Parkinson's disease.  

In a January 2014 addendum, the same VA physician who cosigned the October 2011 VA examination report reviewed the claims file, noting that this included, but was not limited to, the October 2011 examination report, VA treatment notes, and the Veteran's lay statements.  The examiner opined that the Veteran's Parkinson's disease was less likely than not caused by or related to his time in the service, including any possible exposures to hazardous materials.  The examiner explained that the clinical criteria for the diagnosis of Parkinson's disease is very specific and is a triad of action tremors, bradykinesia, and postural instability.  The examiner noted that the medical records clearly detailed the onset of the Veteran's Parkinson's disease symptoms as occurring around 2005, which directly contradicted the assertion that the onset was in the 1940s.  The examiner further explained that many conditions cause different tremors that are not specific to Parkinson's disease, that he had never encountered a latency of onset of the triad symptoms that had occurred over a period 60 years, and that taking that long for all three symptoms to present was "highly unlikely."  The examiner noted that the pathogenesis of Parkinson's disease is such that it is thought to be due to genetics, mutations causing issues with protein misfolding/proteolysis, mitochondrial dysfunction and/or changes in inflammatory mechanisms, with tobacco use and caffeine intake as possible factors.  He also reiterated the explanation given in the October 2011 VA examination report, stating that, at this point in time, the only occupational exposure believed to be related to increased incidence of Parkinson's disease is Agent Orange, that this had been established by the Institute of Medicine, and that, to date, no other service-related chemical exposures had been shown to have a significant cause and effect relationship for this condition.  The VA examiner listed six different medical references for his opinions.

The Board finds the January 2014 VA addendum opinion to be persuasive.  Again, the opinion was provided by the same VA physician, a Chief of Administrative Medicine, who cosigned the October 2011 VA examination report.  Also, again, the physician reviewed the claims file, noting that this included, but was not limited to, the October 2011 examination report, VA treatment notes, and the Veteran's lay statements.  The examiner addressed the Veteran's and appellant's assertions that the Veteran's exposure to hazardous materials in service resulted in Parkinson's disease, largely reiterating the explanation given in the October 2011 VA examination report, and listed six different medical references for his opinion.

The examiner also directly addressed the assertions of the Veteran and his family members that the Veteran had had tremors since his period of service.  The examiner explained that, while many conditions cause different tremors that are not specific to Parkinson's disease, the clinical criteria for the diagnosis of Parkinson's disease is very specific and is a triad of action tremors, bradykinesia, and postural instability, that he had never encountered a latency of onset of the triad symptoms that had occurred over a period 60 years, and that taking that long for all three symptoms to present is highly unlikely.  Given the examiner's medical expertise and numerous medical authorities referenced, the Board finds his explanation of why the Veteran did not likely have Parkinson's disease prior to the 2000s, even assuming the credibility of the assertions that he had had tremors prior to that time, to be highly persuasive.

Also, the January 2014 VA examiner's report is consistent with evidence of record, including VA treatment records, which reflect the onset of the Veteran's Parkinson's disease in about 2005.  It was specifically noted in June and September 2009 VA treatment records that the Veteran had had a "tremor at rest on right hand and foot [and] some shuffling gait noted by his wife since 2005."  Such treatment records do not suggest a history of such symptomatology many years prior to 2005.

Furthermore, there is no competent and probative medical opinion or other such evidence contradicting the January 2014 VA physician's opinions.  

The Board acknowledges a written statement from the Veteran's son, dated in March 2014.  The Veteran's son asserted that the Veteran was given an inadequate examination in October 2011, as the examiner did not perform a thorough examination of the Veteran and seemed to ignore the Veteran's, the appellant's, and the Veteran's son's statements, including that the Veteran's son witnessed the Veteran's tremors as a small child beginning in the late 1950s, which was the earliest age the Veteran's son could remember.  The Veteran's son also explained that he had had extensive medical training and spent his military career as an Independent Duty Medical Technician, and had continued his training to the equivalent of a physician assistant, although he was not certified.  

Even acknowledging the Veteran's son's medical training, to the extent that he asserts that his father has had Parkinson's disease since the 1950s or that his Parkinson's was the result of any in-service event, the Board finds his opinion to be far less probative than that of the January 2014 VA physician.  The Veteran's son did not describe how any medical training he might have had would enable him to identify Parkinson's in his father, particularly considering that his initial observations, according to him, were his first memories as a child.  Also, neither the Veteran's son, nor any competent medical expert, has refuted the January 2014 VA physician's explanation that latency of onset of all three Parkinson's symptoms occurring over a period 60 years was highly unlikely.  Regarding the Veteran's son's remarks regarding the inadequacy of the October 2011 VA examination, again, the January 2014 VA examiner provided an addendum opinion considering and addressing the lay assertions of record regarding the onset of the Veteran's symptoms.  Also, any inadequacy of physical examination in this case, as asserted by the Veteran's son, would not be prejudicial to the appellant, as the existence or severity of the Veteran's Parkinson's disease has not been at issue; rather, the issue has been whether such Parkinson's disease was etiologically related to his period of service approximately 60 years prior.

Finally, the Board notes that the record does not reflect that Parkinson's disease manifested to a level of 10 percent or more within a year of the Veteran's discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable.  

Thus, even considering the Board's heightened duty to consider the benefit of the doubt in this case, the evidence weighs heavily against any finding that the Veteran's Parkinson's disease began during service, was related to in-service chemical exposure, or was otherwise related to his service from October 1942 to December 1945.  Accordingly, service connection for Parkinson's disease must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


